Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 2/2/2022 in response to the Office Action of 9/02/2022 is acknowledged and has been entered.  
Claims 1, 4-6, 8,10-15 and 17 are pending.  Claims 4-6, 8, 12 and 14 are withdrawn.  Claims 1, 10-11, 13, 15 and 17 are examined. In view of the elected species.
Rejections Maintained
35 USC § 112- New Matter
Claims 1, 10-11, 13, 15 and 17 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art (hereafter the Artisan), that the inventor(s), at the time the application was filed, had possession of the claimed invention. 37 CFR §1.118 (a) states that "No amendment shall introduce new matter into the disclosure of an application after the filing date of the application".
Independent claims 1 and 17, recite  “administering a medicament suitable for reducing cardiovascular mortality to the subject having an increased risk of cardiovascular mortality wherein the suitable medicament is an angiotensin-converting enzyme inhibitor, a mineralocorticoid/aldosterone receptor antagonist, an angiotensin receptor neprilysin inhibitor, an angiotensin II type I receptor blockers, or an I channel inhibitor; wherein the subject is identified as having an increased risk of cardiovascular mortality by determining in a sample from the subject:(a) the amount of alpha-Glutathione-S-Transferase by contacting the sample with an antibody that binds alpha-Glutathione-S-Transferase and detecting the binding between alpha-Glutathione-S-Transferase and the antibody; (b) the amount of Nt-pro BNP by contacting the sample with an antibody that binds Nt-pro BNP and detecting the binding between Nt-pro BNP and the antibody; and (c) identifying the subject as having an increased risk of cardiovascular mortality when the hazard ratio of alpha-Glutathione-S-Transferase is > < land the hazard ratio of NT-pro BNP is > 1, wherein the cardiovascular mortality is heart failure”.
However, the instant specification appears devoid of such description comprising an active step of administering specific agents to a specific subject population as recited in the wherein clause.  In fact, the specification does not disclose any treatment for a subject having an increased risk of cardiovascular mortality wherein the mortality is heart failure, including does not disclose any the claimed medicaments.   While the specification discloses some statistical risk models to include adjusting for drugs that patients were taking for diabetes there is no disclosure that such drugs were administered to subjects at an increased risk for heart failure mortality based on the claimed hazard ratios for claimed markers.  While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure.  In this case, as previously explained, neither the original claims or the original spec/drawings provide EXPLICIT SUPPORT. The term "implicit disclosure" relates solely to matter which is not explicitly mentioned, but is a clear and unambiguous consequence of what is explicitly mentioned   BUT NOT merely obvious  (see Lockwood Airlines CAFC case) 
In this case, although, it might be “obvious” to treat patients after practicing applicant’s disclosed/claimed assays; there is no express or implicit teaching in the specification indicating possession to do so. 
The specification fails to disclose either explicitly or implicitly, the newly introduced limitations, as claimed.  MPEP 2163.06 notes: "If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)."  MPEP 2163.02 teaches that "Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.  
This is a new matter rejection.
Response to applicant Arguments
Applicant arguments have been considered but bot found persuasive.  
Applicant arguments that one of ordinary skill in the art would recognize that a patient identified as having a risk for cardiovascular mortality would undergo treatment to address the increased morality have been addressed in the rejection above and previous office actions. In addition, in contrast to Applicant argument that the specification provides explicit disclosure for a method of treatment as claimed on page 1 lines 19-21, it is noted that while the specification generally discloses on page 1 that that prediction of mortality is important in order to implement therapeutic strategies there is not explicit disclosure for a method as claimed i.e. a method for reducing the risk for development of a heart failure comprising administrating specific medicaments to specific subjects having a risk sometime in the future for developing cardioavascular mortality that is heart failure.  It is maintained that the instant specification is devoid of such description of a method comprising the steps as claimed. In particular, as previously explained neither the original clams or the original spec/drawings provide EXPLICIT SUPPORT. Further, the term “implicit disclosure” relates solely to matter which is not explicitly mentioned, but is a clear and unambiguous consequence of whatis explicitly mentioned BUT NOT merely obvious (see Lockwood Airlines CAFC case}. MPEP 2163: The Federal Circuit has pointed out that, under United Slates law, a description that merely renders a claimed invention obvious may not sufficiently describe the invention for the purposes of the written description requirement of SS USS. is. See El Lily, 119 F.3d at 1567. 
In this case, although, it might be “obvious” to treat patients after practicing applicant’s disclosed/claimed assays; there is no express or implicit teaching in the specification indicating possession to do so. While the specification generally mentions prediction of mortality is important in order to implement therapeutic strategies in order to delay mortality, the specification fails to disclose either explicitly or implicitly, methods as claimed.
Claim Rejections - 35 USC § 112 Fourth Paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11, 13 and 15 are  rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 10-11, 13 and 15 which are dependent on a "subsequent claim" (i.e. claim 17) are improperly dependent.  Appropriate correction is needed. 
Response to Applicant Arguments
Applicant argues that it is not needed that claims depend on the subsequent claim as the dependency is clear citing MPEP 608.01 (n)f.  It is initially noted that an objection is not made in this case and claims were fully examined..  In contrast to Applicant arguments, a dependent claim must refer to a claim PREVIOUSLY set forth and not one that comes after as explained above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim interpretation
As defined by Medical Dictionary, a lower risk for an outcome, in this case mortality/heart failure is indicated by a hazard ratio < 1 while a higher risk  is indicated by a hazard ratio > 1.   Therefore, a hazard ratio higher than 1 is interpreted as indicative of the risk greater in the diseased group while a hazard ratio lower  than 1 is interpreted as indicative of the risk is greater in the control group. 
Claims 1, 10-11, 13, 15 and 17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Damy et. al. (US 2011/0144205) and  Kassis  et. al. (2013/0253007) as evidenced by  Medical Dictionary (2003;retrieved from https://medical-dictionary.thefreedictionary.com/hazard+ratio). in view of Buechler et al. (of record). 
Damy et. al. teach throughout the patent and especially in Abstract a method for of assessing an increased risk for heart failure in subjects at risk including patients with diabetes, previous myocardial infarction, [0005] (instant claims 11.13) , wherein heart failure (instant claim 9) is associated with high mortality in risk patients which reads to an increased risk for cardiovascular mortality.  Damy et. al. teach the method comprises determining in a sample i.e. serum [0026] from the subject amount of glutathione (Abstract)  and the amount of a further marker which in a preferred embodiment is Nt-proBNP (elected species)[0058][0061][0105]. Damy et. al. teach correlating that the subject is at increased risk for cardiovascular mortality when the level of NT-proBNP is higher than 125 pg/ml amount, and low glutathione concentrations  i.e. lower than 1.835 mM (table 4).  
As a hazard ratio higher  than 1 is interpreted as indicative of the risk is greater in the disease group, also taught in Buechler et al.  (see below) the diseased subject of Demy is identified at increased risk for cardiovascular heart failure mortality when the hazard ratio is higher than 1 because Demy teach the increase of  the NT-proBNP level is correlated with increased risk of death and hospitalization from heart failure disease as compared to a control that for example is healthy. 
Such subjects may receive treatment to improve outcome i.e. decrease progression to heart failure and mortality [0066][0104].  Damy et. al. teach administering a suitable drug to the subjects having/at risk for heart failure wherein the drug is for example an ACE inhibitor (instant claims 18) [0066]. 
Damy et. al. do not teach alpha-Glutathione-S-Transferase (GSTA). 
Kassis et al. teach throughout the patent and especially in [0050] induction of stress, responsive biomarkers including GSTA [0048] are protective and reduce oxidative stress wherein oxidative stress is implicated in the onset or progression of oxidative stress associated cardiovascular diseases including heart failure, stroke [0067].   Further Kassis et al teach inducing higher levels of GSTA and its ligand, glutathione, as a treatment to decrease oxidative stress [0090].  Subjects in the untreated control group having a lower level of GSTA as compared to the treated group, would necessarily be at an increased risk for mortality.  Therefore, a subject  at increased risk of a cardiac mortality based on the level of GSTA would be indicated by a hazard ratio lower than 1, when the control group is the untreated subjects as compared to the treated control group, as a hazard ratio lower  than 1 is interpreted as indicative of the risk is greater in the control group, absent any recitation of a control or levels, also taught in Buechler et al. see below. 
Kassis et al. teach determining the expression level with conventional techniques including ELISA and xMAP technology [0051].  Kassis et al. teach administering treatments (Abstract).
Buechler et al. is relied upon on the teachings of methods for assigning a prognostic risk for a clinical outcome based on biomarker levels in a biological sample as for example blood [0071], wherein statistical method include using hazard ratios[0038][0040] for assigning mortality in various groups labeled as control or disease  [0224].   In addition, Buechler at al are relied upon for disclosing methods for detecting a level of both NT-proBNP and GSTA (claim 1[0225][0137]  with immunoassays [0189]. 
In particular, Buechler et al. discloses that in the case of a hazard ratio,  a value of 1 indicates that the relative risk of an endpoint ( e.g., death) is equal in both the "diseased" and "control" groups; a value greater than 1 indicates that the risk is greater in the diseased group and a value less than 1 indicates that the risk is greater in the control group. In certain preferred embodiments, markers and/or marker panels are preferably selected to exhibit a hazard ratio of at least about 1.1 or more or about 0.91 or less, more preferably at least about 1.25 or more or about 0.8 or less, still more preferably at least about 1.5 or more or about 0.67 or less, even more preferably at least about 2 or more or about 0.5 or less, and most preferably at least about
2.5 or more or about 0.4 or less [0040].
It would have been prima facie obvious, before the effective filing of the claimed invention, to assess risk for heart failure cardiovascular mortality in selected patients at risk or having heart failure as taught in Damy et. al.  and additionally, measuring the expression level of GSTA as taught in Kassis et al.  to calculate hazard ratios for each NT-proBNP and GSTA because hazard ratios are used a measure to predict a tests ability to predict risk as taught in Buechler at al. and because Damy et. al. teach combined predictive value of markers of oxidative stress i.e. GSTA with markers of vascular injury i.e. NT-proBNP  is much greater than that of each marker individually [0105]
One would be motivated to do so to increase the sensitivity and specificity for predicting risk and because selecting control and diseased  cohorts to calculate hazard ratios and develop statistical models for  increased risk of a cardiac mortality would have been within the skill in the art also taught in Buecher et al. 
It would have also been within reasonable expectation of success to one ordinary skilled that a subject having a BNP hazard ratio  higher than 1 as taught in Demy and a GSTA lower  than 1 as taught in Kassis et al would be at an increased risk for mortality because both markers have been known to be associated with increased risk for heart failure associated with increased mortality as taught in Demy and Kassis et al.  and one artisan would have reasonable anticipation to have the similar results, e.g. higher cardiovascular mortality risk  from the tested subjects, absent a recitation of a control. Selecting control groups and calculating hazards ratios are well known and routinely used as a test ability to predict risk or diagnose a disease. 
Regarding claim 10, both Damy et. al and Kassis et al. teach prescribing treatment at patients at increased risk for heart failure associated with increased mortality, monitoring patients to determine cardiovascular mortality  at various times as for example 1-7 years would have been obvious to determine efficacy of treatment.  
Response to applicant arguments 
Applicant arguments have been considered but not found persuasive. 
In response to applicant argument that the references do not explicitly teach hazard ratios as claimed, and that Kassis do not specifically teach GSTA as a predictive marker for risk of cardiovascular disease,  it is noted that references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures.  In re Bozek, 163 USPQ 545 (CCPA 1969).  As explained  (see claim interpretation) the scope of the claim encompasses: identifying the subject as having a higher risk for development of a cardiovascular disorder by determining in a sample from the subject the amount of each claimed biomarker, wherein a HR > 1 comprises  using the biomarker level to identifying the subject as having a higher risk for development of a cardiovascular disorder and wherein  a HR< 1 comprises using the biomarker level to identifying the subject as having a lower risk for development of a cardiovascular disorder as compared to a control, wherein the cardiovascular disorder is heart failure.  
Absent any recitation of a level either increased or decreased, any level compared to a control can be associated with a higher or lower risk depending on what the control is.  By a way of an example, a marker that is pro-inflammatory having a level higher than a control can be  associated with increased risk for the cardiovascular disease while a lower level as compared to a control can be associated with a lower risk for the disease.  In contrast, a lower level of a protective marker as compared to a control is associated with increased risk of a disease while a higher level is associated with a decreased risk for the disease. Therefore, in contrast to applicant’s assertions of teaching away by Kassis et al. the untreated subject of Kassis et al. necessarily has decreased level of GSTA as compared to the subject treated with a compound that induces higher levels of GSTA, and is at increased risk for cardiovascular diseases including heart failure since GSTA is protective and reduces oxidative stress, wherein oxidative stress is implicated in the onset or progression of oxidative stress associated cardiovascular diseases including heart failure, stroke as taught in Kassis et al.  [0067].  Applicant arguments regarding inherency are not on point as such argument was not made.  As the hazard ratio is a relative likelihood for an outcome relative to a threshold  and GSTA is a protective marker, thus negatively correlated with outcome  i.e. higher level correlated to lower risk,  this is suggestive to one of ordinary skill  of  hazard ratio lower than 1.
In response to applicant argument that Applicant surprisingly discovered a lower level of GSTA determined an increased risk for cardiovascular mortality, it is noted that “a decreased level of GSTA” is not recit5ed in the claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore as Kassis et al. teach throughout the patent and especially in [0050] induction of stress, responsive biomarkers including GSTA [0048] are protective and reduce oxidative stress wherein oxidative stress is implicated in the onset or progression of oxidative stress associated cardiovascular diseases including heart failure, stroke [0067], one of ordinary skill would find it obvious that a lower level of a protective marker i.e. GSTA would result in an increase of oxidative stress in a subject at risk. 
In response to applicant arguments that Buechler is not teaching a GSTA  hazard  ratio as claimed, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller.

  Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 10-11, 13, 15 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being as being unpatentable over claims 1-3, 5-15 of co-pending Application No. 15/127475 referred as ‘475. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications recite determining the same marker for assessing risk.  Assessing risk for a development of a cardiovascular disorder is a species of assessing risk for increased mortality as the subject at risk for a cardiovascular disorder are necessarily at risk for mortality, absent any limitation of a reference amount.   This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to applicant arguments
Applicant did not present any further arguments. 
Conclusion
All other objections and rejections recited in the Office Action of 9/02/2022 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed..


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641